Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:20-cv-23904-UU

  UNITED STATES OF AMERICA, ex rel.,
  NALISA SIMONA SAATI,

         Plaintiffs,

  vs.

  CREDICO (USA), LLC,

        Defendant.
  ___________________________________/

                               FIRST AMENDED COMPLAINT

         COMES NOW, the Plaintiff, NALISA SIMONA SAATI (hereinafter “Relator”), on behalf

  of THE UNITED STATES OF AMERICA, ex rel., by and through undersigned counsel, who files

  this Complaint against Defendant, CREDICO (USA), LLC (“Defendant”), and states as follows:

                                PRELIMINARY STATEMENT

  1.     Relator brings this complaint on behalf of The United States of America, ex rel., seeking

  damages and penalties against Credico (USA), LLC. and other affiliated telecommunications

  companies under the False Claims Act, 31 U.S.C. §§ 3729, et seq. (the “FCA”), and, in the

  alternative, under the common law for unjust enrichment and payment under mistake of fact.

  2.     Relator asserts claims seeking damages and penalties against Credico (USA), LLC.

  (“Credico”) and other affiliated telecommunications and direct marketing companies under the
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 2 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 3 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 4 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 5 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 6 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 7 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 8 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 9 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 10 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 11 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 12 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 13 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 14 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 15 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 16 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 17 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 18 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 19 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 20 of 22
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 21 of 22




         March 2, 2021
Case 1:20-cv-23904-AMC Document 23 Entered on FLSD Docket 03/02/2021 Page 22 of 22




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 2, 2021               , I electronically filed the foregoing
   document with the Clerk of the Court. I also certify that the foregoing document is being served
   this day on all counsel of record or pro se parties, either via electronic transmission of Notices
   generated by the Florida Courts E-Filing Portal or in some other authorized manner for those
   counsel or parties who are not authorized to receive such Notices.

   James A. Weinkle, Esq.
   James.weinkle@usdoj.gov
   Assistant United States Attorney
   Office of the United States Attorney
   Southern District of Florida
   99 N.E. 4th Street, Third Floor
   Miami, Florida 33132
   Telephone: (305) 961-9290
   Facsimile: (305) 530-7139
   Counsel for the United States of America

   Sarah E. Loucks, Esq.
   Sarah.e.loucks@usdoj.gov
   Trial Attorney
   U.S. Department of Justice
   Civil Division
   P.O. Box 261, Ben Franklin Station
   Washington, DC 20044
   Counsel for the United States of Americai


                                                        /s/
                                                        Anthony M. Georges-Pierre, Esq.
                                                        Florida Bar No.: 533637
                                                        agp@rgpattorneys.com
                                                        Max L. Horowitz, Esq.
                                                        Florida Bar No.: 118269
                                                        mhorowitz@rgpattorneys.com
